     Case 3:19-cv-00272-MMD-WGC Document 6 Filed 05/11/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3    JUSTIN ODELL LANGFORD,                              Case No. 3:19-cv-00272-MMD-WGC
 4                                            Plaintiff                     ORDER
 5           v.
 6    D. BEQUETTE, et al.,
 7                                       Defendants
 8
 9   I.     DISCUSSION

10          Plaintiff seeks an extension of 15 days to file his first amended complaint. (ECF

11   No. 5.) The Court grants the motion for an extension of time. Plaintiff shall file his first

12   amended complaint on or before June 12, 2020. If Plaintiff fails to file a timely first

13   amended complaint, this action will be dismissed with prejudice for failure to state a claim.

14   (See ECF No. 3 at 8.)

15   II.    CONCLUSION

16          For the foregoing reasons, it is ordered that the motion for extension of time (ECF

17   No. 5) is granted.

18          It is further ordered that Plaintiff shall file his first amended complaint on or before

19   June 12, 2020.

20          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

21   this action will be dismissed with prejudice for failure to state a claim.

22
23                     11th day of May 2020.
            DATED THIS ___

24
25                                               UNITED STATES MAGISTRATE JUDGE
26
27
28
